DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10-12, 19 and 20 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Sugimoto et al. (U.S. 20170195500 A1).
Sugimoto et al. discloses, with regards to claim:
1. A multifunction peripheral (10) comprising: 
a conveyance roller (40, 46); 
a print engine (42, [0016] ); 
a scanner (44, [0020] ); and 
a controller (20, [0013] ) configured to perform:
driving the conveyance roller to convey a recording medium and controlling the print engine to record, on the recording medium, a test image based on test image data with recording agent (TC, [0024], [0035], fig.3, element 102/104); 
after recording the test image, controlling the scanner to generate scan data of the test image recorded on the recording medium ( [0032], [0037], 106); 
after generating the scan data, extracting stain data based on the scan data and the test image data [0046]; 
after extracting the stain data, removing the stain data from the scan data to generate correction data [0047]; and 
executing particular processing by using the correction data [0046];
wherein the stain data indicates a stain caused by transfer of the recording agent from the conveyance roller to the recording medium (the stain data is capable of indicating a stain caused by transfer of the recording agent from the conveyance roller to the recording medium). 
2. The multifunction peripheral according to claim 1, wherein the stain data includes a pattern of the stain [0046].
10. The multifunction peripheral according to claim 2, wherein the pattern of the stain is a set of information on density at each position of the stain in the scan data [0046].
	11. A control method of controlling a multifunction peripheral including a conveyance roller (40, 46), a print engine (42, [0016], and a scanner (44, [0020]), the control method comprising: 
driving the conveyance roller to convey a recording medium and controlling the print engine to record, on the recording medium, a test image based on test image data with recording agent (TC, [0024], [0035], fig. 3, element 102/104); 
after recording the test image, controlling the scanner to generate scan data of the test image recorded on the recording medium ( [0032]. [0037], 106); 
after generating the scan data, extracting stain data based on the scan data and the test image data [0046]; 
after extracting the stain data, removing the stain data from the scan data to generate correction data [0047]; and 
executing particular processing by using the correction data [0047],
wherein the stain data indicates a stain caused by transfer of the recording agent from the conveyance roller to the recording medium (the stain data is capable of indicating a stain caused by transfer of the recording agent from the conveyance roller to the recording medium).16  
12. The control method according to claim 11, wherein the stain data includes a pattern of the stain [0046].
19. A non-transitory computer-readable storage medium storing a program including computer-readable instructions for a multifunction peripheral including a conveyance roller (40, 46), a print engine (42, [0016], and a scanner (44, [0020]), the computer-readable instructions,17 when executed by a controller of the multifunction peripheral, causing the multifunction peripheral to perform:
driving the conveyance roller to convey a recording medium and controlling the print engine to record, on the recording medium, a test image (TC) based on test image data with recording agent (TC, [0024], [0035], fig. 3, 102/104); 
after recording the test image, controlling the scanner to generate scan data of the test image recorded on the recording medium ( [0032], [0037], 106); 
after generating the scan data, extracting stain data based on the scan data and the test image data [0046]; 
after extracting the stain data, removing the stain data from the scan data to generate correction data [0047]; and 
executing particular processing by using the correction data [0047],
wherein the stain data indicates a stain caused by transfer of the recording agent from the conveyance roller to the recording medium (the stain data is capable of indicating a stain caused by transfer of the recording agent from the conveyance roller to the recording medium).
20. The multifunction peripheral according to claim 1, wherein the controller is configured to extract the stain data by removing the test image from the scan data [0047].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. in view of Kyoso (U.S. 20170144463).
Sugimoto et al. does not disclose:
9. The multifunction peripheral according to claim 1, wherein the particular processing includes a position adjustment of a head, detection of a nozzle having an ejection malfunction, and correction of density unevenness.
The print engine in Sugimoto et al. is an electrophotographic printer. 
However, the particular type of print engine is not relevant to the inventive concept. 
Kyoso discloses an inkjet print engine with a test pattern for adjustment of a head, detection of a nozzle having an ejection malfunction, and correction of density unevenness by calculating a displacement amount of pixels in a test pattern [0245].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use an inkjet print engine in the device of Sugimoto et al. since an ink jet print engine enables high resolution photographic quality printing at a lower cost. 

Response to Arguments
Applicant's arguments have been fully considered.
The Applicant has kindly pointed out a typographical error in the Office Action for the publication number for Sugimoto. The publication number has been corrected.
The Applicant argues that Sugimoto corrects streaks caused by attachment of toner to the light source of an exposure device of the image forming section, and is not based on a stain on the recording medium.
However, the invention of Sugimoto is capable of detecting a stain caused by transfer of recording agent to the recording medium. Such transfer will cause the density in the image to be different from the expected density.
Sugimoto uses multiple lines in the partial image data to detect the streak portion S1 by using data obtained by calculating the average of the output values of pixels that are aligned in the cross direction at each pixel position arranged in the conveying direction [0042].
The CPU 20 obtains the width of the streak portion S on the basis of the number of pixels which are continuously aligned and for each of which the absolute value of the difference between the output value and the average AVG is equal to or more than the threshold TH1, in the streak portion S detected in step 108 [0045].

Allowable Subject Matter
Claims 3-8 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896